—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of defendant Dawn Cymerman, M.D. for summary judgment dismissing the amended complaint against her. We reject the contention of Cymerman that she is entitled to judgment as a matter of law because there is no conclusive proof that she treated plaintiff’s decedent and thus plaintiff failed to establish a prima facie case of malpractice against her. “[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” CAlvarez v Prospect Hosp., 68 NY2d 320, 324). Here, Cymerman’s own motion papers raise an issue of fact whether Cymerman treated decedent. (Appeal from Order of Supreme Court, Onondaga County, Centra, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.